 )E9t (ISIONS OF NATIONAL LABOR RELATIONS BOARDAllis Chalmers Corporation ' and International Union,United Automobile, Aerospace & Agricultural Im-plement Workers of America, UAW. Case 15 CA6772August 7, 1978DECISION AND) ORDERBY (C'AIRMNAN FANNIN(i ANI) MI Xll RS Ji NKINSANi) Pt Ni I.i.o)Upon a charge filed on January 30(). 1978, by Inter-national Union, United Automobile, Aerospace &Agricultural Implement Workers of America, UAW.herein called the Union, and duly served on AllisChalmers Corporation, herein called the Respon-dent, the General Counsel of the National l.abor Re-lations Board, by the Regional D)irector for Region15, issued a complaint and notice of hearing onMarch 2, 1978, against Respondent. alleging that Re-spondent had engaged in. and was engaging in, un-fair labor practices affecting commerce within themeaning of Section 8(a)(5) and ( I) and Section 2(6)and (7) of the National I abor Relations Act, asamended. Copies of the char-gc. complaint, and no-tice of hearing before an Administrative I.aw Judgewere duly served on the parties to this proceeding.With respect to the unfair labor plractic s, the com-plaint alleges in substance that on D)ecember 30(),1975, following a Board election in ('ase 15 RC(5364, the Union was dulh certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate: that at at alltimes since March 21. 1975. and continuing to date,the Union has been, and is now, the representativefor purposes of collective bargaining in the appropri-ate unit; and that on or about January 6, 1978. Re-spondent announced, and on January 16 unilaterallygranted the employees in the appropriate unit, an 8-percent across-the-board wage increase without noti-fication to, or bargaining with, the Union concerningthis increase: and that Respondent continues to failand refuse to bargain with the [ Inion concerning saidwage increases.In its answer. Respondent stated that on J;anuals 1 1978, it became lndivision of Siemens-Allis. Inc. which is ilntls owned hb AXlis ( ha:lincrcorporalion and Siemens A :i. As a resul, Respiondeit i, inlt kni :li 1i1 IhePower Breaker Division of Sieneinss-Allis Iln2officiai notice is taken of the record In the ilprisentlat.iion prrcecdlni(ase 15 R(' 5364 as the term "record" is defined in Sees 0268 (S n102 h9(g) of the Board's Rules and Rcgulaltloli. Scries 8,a ;il niitdeal Scc1.I'[l lectiro iteimst Inc. 166 NILRB 138 (l967, cnilfd t .88 I 2d (183 ( A 4.1968); (;tilbn Aei l Beleratr ( ., 107 NI RBH lil (I 1',7t. clifd 415 12d 2tt( A 5 1969): lterllrl ((l v en'cnlh. 269 l Supp 1-7 (I)( \, , 196,7-fo//tat (-orp, 164 NliRB 378 (1947) enfd 397' 1 2Id 'I ( A 7. Il(igS, Sc.9d) if the NiRA, as iamiendedOn March 10, 1978, Respondent filed its answer tothe complaint admitting in part. and denying in part.the allegations in the complaint and stating certainaffirmative defenses.On April 3, 1978. counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on April 17. 1978, theBoard issued anl Order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's lMotion for Summary Judgmentshould not bhe granted. Respondent thereafter filed aresponse to Notice l o Show Cause and Cross-Mo-tion for Summary y Judgment.Pursuant to the provisions of Section 3(b) of theNational I abor Relations Act, as amended, the Na-tional I abor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the \Motion for Summary JudgmentIn its answer to the complaint, response to the No-tice To Show ('ause, and cross-Motion for SummarylJudgment, Respondent. while acknowledging that itgranted an 8-percent across-the-board wage increaseto thie employees in the unit herein without notifica-tion to or bargaining with the Ulnion. and that it con-tinues to refuse to bargain wvith the Union, deniesthat it :ioalated Section 8(;a)(5) and (I) of the Act bydoing so. In support thereof Respondent contendsthat no bai-gaining obligation arose because theBoard: (I) erred in sustaining the !Union's objectionsto the runoff election of Mat 16, 1974: (2) improper-1I set aside the results of that election; (3) failed tosustain Respondent's objections to the rerun electionof May 21. 1975: and (4) improperly certified theUnion as the exclusive bargaining representative ofits employees. Respondent further contends thateven if the Union were properly certified. Respon-dent did not violate Section 8(a)(5) and (I) of the Actb) granting employees a wage increase because thoseincreases were the result of a semiannual review poli-cy established by Respondent and did not result in achange in tile terms and conditions of employmentbut, rather, was a continuation of the status quo.Our review of the record herein, including the rec-ord in ase 15 R(' 5364. discloses that pursuant to aStipulation for ('ertification Upon Consent Election.an election was conducted on April 25, 1974. Of thetotal number of votes cast, 5 were for the Interna-tional Brotherhood of Electrical Workers, 83 werefor the Union, and 86 for none. There were no chal-lenged ballots. I hereafter, on May 16, 1974, a runoffelection was held in which 87 votes were cast for theUnion, 91 against, and 2 ballots were challenged.237 NLRB No. 45290 ALI LIS CHAI MERS CORPORATIONOn Ma, 23. 1974. the Union filed objections to theelection. On February 7. 1975. the Board issued itsDecision and Direction of Second Election, in whichit adopted a Hearing Officer's Report on Objectionssustaining certain of the Union's objections, and setaside the above runoff election and directed a secondrunoff election. That election was conducted onMarch 21. 1975. and the tall, of ballots indicatedthat of the total number of votes cast, 171 were forthe Union, 127 against, and there was I challengedballot.On March 28. 1975, Respondent filed objections tothe second runoff election. On April 15. 1975. theUnion requested Respondent to bargain w ith it asthe unit employees' duly designated bargaining rep-resentative, and on April 18, 1975. Respondent re-fused to do so for the stated reason that its obhjectionswere still pending. On August 25, 1975. the RegionalDirector issued a Report on Objections in which herecommended that Respondent's objections to theelection be overruled and that the Union be certifiedas the exclusive collective-bargaining representativeof the unit employees. On December 30. 1975. theBoard issued its decision adopting the RegionalDirector's recommendations and certifying theUnion as the exclusive collectixe-bargaining repre-sentative of the employees in the unit involvedherein. On Januarv 9, 1976, the Union renewed itsrequest to bargain; and on January 20. 1976. Re-spondent again refused to bargain with the Union.'In 411is-Chahnmers Corporalion, 234 NI.RB 350(1978), the Board found, inter alia, that Respondent'srefusal to bargain with the Union violated Section8(a)(5) and (I) of the Act.With respect to the instant proceeding, the issue iswhether Respondent's grant of an 8-percent across-the-board wage increase to the unit employees with-out notification to or bargaining with the Union vio-lates Section 8(a)(5) and (I) of the Act. Respondentcontends that it was under no obligation to bargainwith the Union concerning this increase because theUnion was improperly certified. This contention wasdisposed of in the Board decision reported at 234NLRB 350. Respondent has not presented anythingwhich would warrant our reconsidering that decision.We further find no merit to Respondent's conten-tion that by granting employees an 8-percent across-the-board wage increase it did not violate Section8(a)(5) of the Act because the increase was the resultof its semiannual review policy and was Inerely anattempt to maintain the status quo. As we found withFor a fuller reltatlion of these facts. see 4i -'( hahncr (Cr r/rltio, 214NL RB 351 (1978)respect to the wage increase Respondent granted onFebruarx 2, 1976. such unilateral actions are viola-tive even when thev are made pursuant to an estab-lished company policy. if they are taken without af-fording the representative an opportunity to bargain.Iherefore. we find Respondent's granting of thewage increases without notification to or bargainingwith the U nion violated Section 8(a)(5) of the Act.We therefore find that Respondent has not raisedan\ issue which is properly litigable in this unfairlabor practice proceeding and. accordingly, we grantthe General Counsel's Motion for Summar\ Judg-Ilien t.On the basis of the entire record, the Board makesthe following:IJID)iN(;s of FAcI [iit Hi SINISS Of lliE RE-.SPO)t \IRespondent, a Delaware corporation with an of-fice located in Plain. Rankin Counts. Mississippi. isengaged in the manufacture of power breakers forelectrical generating facilities.During the past )ear. which is a representative pe-riod. Respondent sold, shipped, and or furnishedservices and or goods valued in excess of $50,000directly to points located outside the State of Missis-sippi. [)uring the same period, Respondent pur-chased goods and or services valued in excess of$50.000 which originated outside the State of Missis-sippi.We find, on the basis of the foregoing. that Re-spondent is, and has been at all times materialherein, an EmploNer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assert juris-diction herein.II lii: IAH()BOR OR(JANIIATION INOILVE.I)International Union. tlnited Automobile. Aero-space & Agricultural Implement Workers of Amer-ica. UAW. is a labor organization within the mean-ing of Section 2(5) of the Act.111 111 t Nt SIR I ABO(R PRA(ii( ItEA. It' ReKprse.lntaion ProceedingI. Ihe unitThe following employees of Respondent constitutea unit appropriate for collective bargaining purposeswithin the meaning of Section 9(hb) of the Act:' Re.poiicntl ( ri.o-.\,tl on fir Summirts Judgment is herebs denied291 I)EC ISIONS OF NATIONAL LABOR RELATIONS BOARDAll hourly paid production and maintenanceemployees employed at the Employer's Plain,Rankin County, Mississippi, plant:5excludingall clerical employees, technical employees, pro-fessional employees, guards and supervisors asdefined in the Act.2. The certificationOn March 21, 1975, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 15, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on December 30, 1975, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. Tite Unllailid Rfusarl To BalrlainOn January 16, 1978, Respondent granted an 8-percent across-the-board wage increase to employeesrepresented by the Union without notifying or bar-gaining with the Union concerning said wage in-crease. Accordingly. we find that bN unilaterallygranting its employees this wage increase, Respon-dent has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(5) and(I) of the Act.IV. ItI iFFE(I OF lit I UINFAIR IBO()R 'PRA(ll(' S I PU)NC OMM 1 R(TThe activities of Respondent set forth in section111, above, occurring in connection with the opera-tions described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic.and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.I lit Rt -ht)',Having found that Respondent has engaged in,and is engaging in, unfair labor practices within themeaning of Section 8(a)(5) and (I) of the Act, weshall order that it cease and desist therefrom andtake certain affirmative action."Ihe Board, upon the basis of the foregoing factsand the entire record, makes the following:Allhough the plant .Iddress -Cnilmln d ill the Unit dICriltillo hItic difficifront that gienr in the descriptnl(l of the Illilt in l1/i ( tllntl.' (' l /!hi/ , ttli.234 NLRB 350, the pariles agree thai the unit il\ol\ed i thiti cave is thesanme as the one In that case.:\ T in ll/i, ( h,/,r ( .moztin,r 214 NlRB 350 we shall include in the(rdlei a pro, , ntlll i ntlg l all that nlthilltg herein shall be construed As requiringRcpondellt to 1 reScllld he algce Ilncre.lscs glten.CON lI.USIONS OF LAWI. Allis Chalmers Corporation is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. International Union, United Automobile, Aero-space & Agricultural Implement Workers of Amer-ica, UAW, is a labor organization within the mean-ing of Section 2(5) of the Act.3. All hourly paid production and maintenanceemployees employed at the Employer's Plain, Ran-kin County, Mississippi plant: excluding all clericalemployees, technical employees, professional em-ployees, guards, and supervisors as defined in theAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since December 30, 1975. the above-named la-bor organization has been, and now is, the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By unilaterally granting an across-the-boardwage increase on January 16, 1978, Respondent hasengaged in. and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with. restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in, andis engaging in, unfair labor practices within themeaning of Section 8(a)(I) of the Act.7. lThe aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent, Al-lis ('haliers Corporation. Plain, Mississippi, its offi-ceis. agents, successors, and assigns, shall:1. ('ease and desist from:(a) Ulnilaterally granting wage increases to its rep-resented employees in the appropriate unit withoutprior consultation and bargaining with their repre-sentative. Nothing herein shall be construed as re-quiring Respondent to revoke any wage increases.The appropriate unit is:All hourly paid production and maintenanceemployees employed at the Employer's Plain,Rankin County, Mississippi. plant: excluding allclerical employees, technical employees. profes-292 ALLIS CHALMERS CORPORATIONsional employees, guards and supervisors as de-fined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay, wages, hours, and other termsand conditions of employment: and. if an under-standing is reached, embodv such understanding in asigned agreement.(b) Post at its Plain. Rankin County. Mississippi,facility copies of the attached notice marked "Ap-pendix." 7 Copies of said notice, on forms providedby the Regional Director for Region 15. after beingduly signed by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilsposted. Reasonable steps shall be taken by Respon-dent to ensure that said notices are not altered, de-faced, or covered by an other material.(c) Notify the Regional Director for Region 15. inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.In the event that this Order r, enforcehd b) a judgment of a nilted Sialte( ourl of Appeak, the wordJs i the notice readineg o,ted h ()Order of theNational I lahor Relations Board" shall read IPoted tCiulr ll nt l C ilud-ment of the I nited Stales ( ourt i)f Xppeal, I nifort i..in ()rer irof heNa311onal Ilhor ReCaiti(on Boa.rdAPPENDIXNoi (I 1- To Elii (ot EnsPos I)ED BN ORD)R ()1- I iN IONAIi L.NBOR R-l .AIIONS BO()RI)An Agency of the United States GovernmentWi n IIl Nor unilaterally grant wage increasesto our employees in the appropriate unit, de-scribed below. without prior consultation andbargaining with their representative. Nothingherein shall be construed as requiring any wageincrease heretofore granted to be revoked. Theappropriate unit is:All hourly paid production and mainte-nance employees employed at the Employer'sPlain, Rankin County, Mississippi, plant; ex-cluding all clerical employees, technical em-plovees. professional employees, guards andsupervisors as defined in the Act.Wi[ x[l .No[ in an:) like or related mannerinterfere with. restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.Wi wll.. upon request, bargain with theabhove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed above, with respect to rates of pay, wag-es. hours, and other terms and conditions ofemployment: and, if an understanding isreached, embody such understanding in a signedagreement.Ai Is Ct I.MFRS C()RPORAI ()ON293